DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 presented for examination.

Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 11/12/2021.
Information Disclosure Statement (IDS) filed on 09/01/2021.
Information Disclosure Statement (IDS) filed on 07/16/2021.
Information disclosed and list on PTO 1449 was considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,332,582. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
	Regarding claim 19, (U.S. 10,332,582) discloses a method for reducing memory power consumption in an apparatus of a computing system, 
	wherein the apparatus comprises a system-on-chip (SOC) and a memory device configured to communicate with each other over a link, 
	wherein the memory device comprises: 
	a plurality of memory cells; and 
	a plurality of mode registers MR comprising a partial array refresh PAR enable register and a PAR mask register, the PAR enable register including a partial array self-refresh PASR enable bit and a partial array auto-refresh PAAR enable bit, the PASR enable bit indicating whether PASR is enabled or disabled, and the PAAR enable bit indicating whether PAAR is enabled or disabled, and 
	wherein the method comprises: 
	issuing, by the SOC, a mode register write MRW command with a corresponding mode value of the PAAR enable bit to the memory device; 
	issuing, by the SOC, for each mode register used to implement the PAR mask register, a MRW command with a corresponding mode value to the memory device so as to cause a mask value to be written to the PAR mask register, the mask value corresponding to a refresh skip region;
	 issuing, by the SOC, a REF command to the memory device; and 
	skipping, by the memory device, refreshing of the refresh skip region based on the PAR mask register when the REF command is issued by the SOC and the PAAR enable bit is set. (Claim21)

Reasons for Allowance
Claims 1-18, 20  are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-18,20 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having a partial array refresh (PAR) enable register which comprises a partial array auto-refresh (PAAR) enable bit, wherein the PAAR enable bit indicates whether or not a PAAR is enabled, and a partial array refresh (PAR) mask register, wherein when the memory device is in an auto-refresh mode and when the PAAR is enabled, the memory device is configured to mask a portion of the plurality of DRAM memory cells from being refreshed based on the PAR mask register upon the memory device receiving a refresh (REF) command.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG Q LE/Primary Examiner, Art Unit 2827